Citation Nr: 1723100	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-32 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service-connection for a heart disability, claimed as ischemic heart disease, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister-in-law


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

This matter was initially before the Board January 2015, when it was remanded for further development.  It now returns for appellate review.  

In March 2014, the Veteran and his sister-in-law testified at a hearing before the undersigned Veterans Law Judge.  The transcript of which is associated with the record.

Finally, additional evidence in the form of VA treatment records were associated with the claims file within Virtual VA in August 2016, subsequent to the most recent January 2016 supplemental statement of the case, issued for the appeal herein.  The Veteran did not waive review of this evidence.  However, this evidence is duplicative of other evidence of record, namely that the Veteran receives treatment for cardiac related issues.  Therefore, it is not necessary to remand this matter to the Agency of Original Jurisdiction (AOJ) for consideration of this evidence.  See 38 C.F.R. § 20.1304 (c) (2016).


FINDINGS OF FACT

1.  The Veteran served within the territorial confines of the Republic of Vietnam during the Vietnam era and is therefore presumed to have been exposed to tactical herbicides.

2.  The most probative evidence of record does not establish that it is at least as likely as not that the Veteran's current heart disability manifested in service or that it otherwise relates to service, including as due to exposure to tactical herbicides.


CONCLUSION OF LAW

The criteria for service connection for a heart disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1116, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions, including pursuant to 38 C.F.R. § 3.103 (c)(2) (2016) and Bryant v. Shinseki, 23 Vet App 488 (2010).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Furthermore, there has been substantial compliance with the Board's January 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran seeks service connection for a heart disability, claimed as ischemic heart disease.  Specifically, the Veteran has asserted that his heart disability is etiologically related to his active service as due to exposure to tactical herbicides in the Republic of Vietnam.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2016).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition, certain chronic diseases, such arteriosclerosis and cardiovascular-renal disease, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112; 1113 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). However, as the Veteran does not have a diagnosis related to a specified chronic disease, further discussion of this theory of entitlement is not warranted. 

The Veteran's service records establish as a matter of historical fact that he served within the territorial confines of the Republic of Vietnam during the Vietnam era.  Specifically, his DD-214 reflects receipt of the Vietnam Campaign Medal and other records indicate he was assigned to a service battery.  Additionally, in October 1980, the Veteran submitted letters he had sent to his spouse from Vietnam dated during his service in July 1967 as well as a statement from a fellow service member reporting he and the Veteran served together in Vietnam.  As the Veteran has established service within the Republic of Vietnam during the Vietnam era, he is therefore presumed to have been exposed to dioxin-based tactical chemical herbicides (colloquially known as "Agent Orange").  Certain diseases, including ishemic heart disease, may be presumed to have been incurred in or aggravated by service if the Veteran was exposed to herbicide agents, like Agent Orange, even though there is no evidence of such disease during service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. §§ 1101, 1112, 1116 (West 2015); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  

In this regard, with respect to the first element of service connection, the existence of a present disability, the Board finds that the evidence of record confirms the Veteran has a diagnosed heart disability.  However, none of the Veteran's diagnosed heart conditions are a form of ischemic heart disease.  Although not proximate to the Veteran's claim, received by VA in November 2010, November 2006 and June 2008 VA treatment records noted a diagnosis of transient ischemic attack.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2014).  Other medical records include an October 2010 VA treatment record, which noted the Veteran's myocardial perfusion study completed in September 2010 demonstrated no ischemia and normal left ventricular function.  A March 2011 VA examiner noted a 2008 diagnosis of sick sinus syndrome, a 2010 diagnosis of atrial fibrillation, a 2008 diagnosis of high grade second degree atrioventricular block, and a 2008 diagnosis of patent formen ovale; however, the examiner explicitly stated these four diagnosis were not related to ischemic heart disease.  The March 2011 VA examiner also noted atypical chest pain which was negative for myocardial ischemia based upon an earlier nuclear stress test.  

In a December 2012 medical letter, Celeste Peterson D.O., reported the Veteran was currently being treated for hypertension with a history of transient ischemic attack(TIA)/cerebrovascular accident (CVA) which occurred initially in 2006 and that he was again hospitalized with TIA and hypertension in 2008.  Dr. Peterson reported the Veteran was hospitalized in 2012 for new onset atrial fibrillation with rapid ventricular response atrioventricular block with subsequent insertion of dual chamber pacemaker and ongoing hyperlipidemia.  In a March 2014 medical letter Dr. Peterson reported the Veteran was being treated for cardiac issues including cardiac arrhythmias requiring pacemaker placement and chronically elevated prostate specific antigen.  

Thereafter, a June 2014 VA medical record noted paroxysmal atrial fibrillation and a November 2014 VA medical record also indicated a previous medical history/active problem of occlusion and stenosis of carotid artery with cerebral infarction and CVA.  A January 2015 VA treatment record, in part, reported the Veteran's left sided chest pain was most likely musculoskeletal as the recent stress test (conducted in May 2013) was within normal limits as was cardiac catheterization in 2011.  

A May 2015 examiner identified prior diagnoses of supraventricular arrhythmia, heart block and sick sinus syndrome.  However, the May 2015 examiner found that none of the Veteran's heart conditions qualified within the generally accepted medical definition of ischemic heart disease.  The May 2015 examiner stated the Veteran had three tests, nucleide stress testing, coronary angiography, and most recently cardiac calcium scoring, all of which failed to provide any evidence that coronary artery disease was present.  The May 2015 VA examiner noted the Veteran was thought to have a CVA in November 2006 and this was referenced in June 2008 and that he had been diagnosed as having carotid artery obstruction.  As the Veteran is acknowledged to have a current heart disability, best characterized as supraventricular arrhythmia, heart block and sick sinus syndrome, based on the May 2015 VA examiner's findings, the issue before the Board becomes whether his disability is a result of his active service.

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  A review of the Veteran's service treatment records do not reveal any heart or cardiac related complaints.  In this regard, the Veteran's January 1968 Report of Medical Examination, conducted in conjunction with his separation from service, found the Veteran's heart was normal upon clinical examination.  Similarly, in his January 1968 Report of Medical History, also provided in conjunction with separation from service, the Veteran checked no to the existence of any pain or pressure in the chest.  Nevertheless, as noted above, the Veteran served in the Republic of Vietnam during the Vietnam Era, which entitles him to the presumption of tactical herbicide exposure.  Thus, the Board finds the element of the incurrence of an in-service injury is met with regard to the Veteran's active service.

However, Board finds, for the reasons noted below, that the third requirement for service connection, competent evidence of a nexus between a current heart disability and an in-service disease or injury, has not been met.

There is no competent, credible clinical evidence of record that any current heart disability is causally related to active service.  There is no clinical evidence that the Veteran sought treatment for a heart disability until many years after separation from service.  While the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, but such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.) 

Indeed, a March 1980 VA chest x-ray found the Veteran's heart was in the upper limits of normal for size and there were no active infiltrates or effusions.  Additionally a July 2001 VA treatment record noted, in part, no reported tachycardia, chest pain or shortness of breath.  A January 2005 VA treatment record, noted in part, that the Veteran denied heart problems or disease.  In March 2014 testimony, the Veteran stated he experienced heart problems during the 1970s but did not seek treatment.  He further testified he first sought medical treatment for heart problems in 2007 or 2008.  Thus, as described above, there is no evidence of record that objectively demonstrates that the Veteran had complaints related to a heart disability within a few years of his separation from active service.  In fact, the objective evidence demonstrates the Veteran denied any cardiac related problems in July 2001 and January 2005.  Additionally, the medical evidence of record reflects he did not seek treatment for cardiac problems until many years after separation from service.  This long gap between his discharge from service and the earliest clinical evidence of a heart disability is considered to be evidence that weighs against his claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In a December 2012 medical letter, Dr. Peterson stated, in part, that it was her contention that the Veteran's cardiac problems were related to, if not entirely, caused by his exposure to Agent Orange.  In support of such Dr. Peterson stated the Veteran had no family history of cardiac disease, arrhythmias or hypertension but also noted that it was certainly possible for the Veteran to develop these problems without a family history.  However, Dr. Peterson stated it was definitely less likely and was more conceivable that these resulted from the prolonged exposure to Agent Orange.  The Veteran, in March 2014 testimony, also stated he did not have any knowledge of a family history of heart disease.  However, a July 2001 VA treatment record noted in part, with respect to the Veteran's family history that his father died at age 76 from "heart".  An August 2002 VA treatment record, documented the Veteran's family history, and with respect to the Veteran's father, noted MI, a commonly used abbreviation for myocardial infarction, and with respect to his mother, noted CHF, a commonly used abbreviation for congestive heart failure.  Thus, the December 2012 opinion from Dr. Peterson has lessened probative value as there is contradictory evidence regarding the underlying factual premise.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, Dr. Peterson did not provide an explicit rationale for her December 2012 opinion as to what basis she linked the Veteran's cardiac problems to Agent Orange exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  In a March 2014 medical letter, Dr. Peterson stated, in part, that although the Veteran had a normal cardiac catheterization, she felt that his cardiac problems were related to his Agent Orange exposure while deployed to Vietnam.  However, as in the December 2012 opinion, as she did not provide a rationale for her opinion as to what basis she linked the Veteran's cardiac problems to Agent Orange exposure, it lacks probative value.  Id.  

The Veteran was provided with a VA ischemic heart disease examination in March 2011, which noted diagnoses of sick sinus syndrome atrial fibrillation, high grade second degree atrioventricular block, and patent formen ovale.  The March 2011 VA examiner found that the four cardiac diagnoses were not caused by or related to ischemic heart disease.  However, as the March 2011 VA did not provide an adequate rationale, it also lacks probative value.  See Id.  

Pursuant to the January 2015 Board remand, a May 2015 VA examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  As described above, the May 2015 examiner noted the Veteran had cardiac disease but nucleide stress testing, coronary angiography, and most recently cardiac calcium scoring, failed to provide any evidence that coronary artery disease was present.  The May 2015 VA examiner noted the Veteran's conditions were not recognized as being Agent Orange linked in the absence of ischemic heart disease.  The May 2015 VA examiner found that in view of three tests which failed to confirm ischemic heart disease, the Veteran was less likely than not to have ischemic heart disease or any link between his heart and cerebrovascular conditions with Agent Orange.

Based on the evidence of record as presented above, the Board finds that the preponderance of the evidence is against a finding that he has ischemic heart disease so as to warrant a presumption of service connection, and against a finding that his current heart disability was incurred as a result of an event, injury, or disease during active service or onset during his active service.  In essence, competent clinical testing failed to confirm the presence of ischemic heart disease, and there is no persuasive medical evidence of record that provides a nexus between the Veteran's current heart disability, and his active service.  The Veteran has not provided any competent medical evidence to demonstrate his current heart disability was caused by, or was a result of, his active service, to include as due to tactical herbicide exposure.  Indeed, the opinion of the May 2015 examiner provided in the heart conditions disability benefit questionnaire was predicated on a full overview of the entire relevant record and was presented by an examiner who was specifically tasked to present a nexus opinion after review of the evidence.  The May 2015 VA examiner explained the reasons for her conclusions based review of the record.  Thus, the May 2015 VA examiner's opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.

In reviewing the Veteran's claim for heart disability, the Board has reviewed the statements and testimony of the Veteran.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran is certainly competent to describe the extent of his current symptomatology and the continuity of perceivable symptomatology from service onwards, such as a history of heart problems beginning in the 1970s.  The Board notes, however that there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render him competent to offer evidence on the causal question of whether his current heart disability can be attributed to active service.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

To the extent that the Veteran attempts to relate his current heart disability to his period of active service based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board first notes that he is not shown in the record to be a trained medical clinician.  Although lay persons may be competent to provide opinions as to some medical issues, as the specific questions in this case regarding the actual diagnoses, etiologies, time of onset, and degree of severity at time of onset of his current heart disability falls outside the realm of common knowledge of a lay person, he lacks the competence to provide a probative medical opinion linking his current heart disability to his military service.  Jandreau, 492 F.3d 1372.  

In sum, the Board finds that the ultimate medical conclusion presented in the record is that there is no etiological link relating the Veteran's current heart disability, to his active service, including as a result of exposure to tactical herbicides.  The clinical records do not indicate that the Veteran's service was a possible cause of any current heart disability except as such documented as the Veteran's own assertions.  The February 2015 heart conditions disability benefits questionnaire opinion opined that the Veteran's current heart disability, was less likely than not incurred in or caused by a claimed in-service injury, event, or illness.  Thus, based on the reasons and bases discussed, the Board does not find that the evidence is of such approximate balance as to warrant application of the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, entitlement to service connection for a heart disability is denied.


ORDER

Entitlement to service connection for a heart disability is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


